Case 1:20-cv-11363-RGS Document 56 Filed 12/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

ERIC CLOPPER
Plaintiff,
v.

HARVARD UNIVERSITY; PRESIDENT
AND FELLOWS OF HARVARD
COLLEGE (HARVARD CORPORATION);
THE HARVARD CRIMSON; and JOHN
DOES 1-10,

Defendants.

 

 

Civil Action No. 20-cv-11363-RGS

NOTICE OF APPEAL

Plaintiff, Eric Clopper, hereby provides notice to this Honorable Court and to Defendants

Harvard University (“Harvard”) and The Harvard Crimson, Inc. (“Crimson”), pursuant to Rule 3

of the Federal Rules of Appellate Procedure, of his appeal of this case to the First Circuit Court

of Appeals. More specifically, Plaintiff is appealing the following three orders of the District

Court in the above captioned manner:

1) The District Court’s order dated October 14, 2020 granting Harvard’s September 28,

2020 Motion to Dismiss for Failure to State a Claim with prejudice.

2) (a) The District Court’s order dated October 19, 2020 denying Plaintiff's October 19,

2020 Motion to Set Aside Final Judgment for Excusable Neglect; (b) finding as moot the

motion of Plaintiff's attorney Michael Vigorito to file a sealed affidavit, which contained

the confidential medical reasons explaining why he missed a filing deadline by one day
Case 1:20-cv-11363-RGS Document 56 Filed 12/01/20 Page 2 of 2

before the Court dismissed Plaintiffs claims with prejudice; (c) again allowing Harvard’s
Motion to Dismiss for Failure to State a Claim; and (d) dismissing the Plaintiffs claims
against Harvard with prejudice, reasoning that, “plaintiff has failed to raise any
meritorious argument against dismissal” in his attached “Opposition to Harvard’s Motion
to Dismiss” that was filed as an exhibit to Plaintiff's motion.

3) The district court’s order dated November 5, 2020 granting the Crimson’s October 5,

2020 Motion to Dismiss for Failure to State a Claim and with prejudice.

Dated: December 4, 2020

Respectfully Submitted,

 
 

Le Ze ee
Andrew DeLaney, Esq.

 

CERTIFICATE OF SERVICE
I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on December 1,

2020.

 

 

Andrew DeLaney, ESQ.
